DETAILED ACTION
Response to Amendment
This action is in response to the amendment after non-final filed 7 January 2022.  Claims 21-23, 25-28, 30-38, and 40-43 are pending, wherein claims 41-43 are new.

Allowable Subject Matter
Claims 21-23, 25-28, 30-38, and 40-43 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to describe a timing relationship between application of defibrillation shocks generated by separate defibrillation devices as claimed by the present invention.  Applicant’s amendments with respect to the timing relationship limiting the delivery of defibrillation shocks is considered to overcome the double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        29 January 2022